911 So.2d 203 (2005)
Ramon Severo CATALAN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-978.
District Court of Appeal of Florida, Third District.
September 21, 2005.
*204 Ramon Severo Catalan, in proper person.
Charles J. Crist, Jr., Attorney General, and Ishir Mehta, Assistant Attorney General, for appellee.
Before COPE, C.J., and SHEPHERD, J., and SCHWARTZ, Senior Judge.
SHEPHERD, J.
Appellant, Ramon Severo Catalan, appeals an order of the trial court denying a motion to correct illegal sentence brought by him pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm in part and reverse in part.
On August 28, 2001, Catalan pled guilty to grand theft in Case No. 01-17905 and was sentenced to nine months in the Miami-Dade County Jail, followed by two years probation. On February 22, 2002, while on probation, he was apprehended on a second grand theft charge. On May 31, 2002, the trial court revoked his probation, and sentenced him to five years of incarceration as a habitual felony offender. He was also adjudicated guilty on the second charge and sentenced to a five-year concurrent sentence.
Upon review of the plea colloquy of the revocation proceeding in Case No. 01-17905, it does not appear anywhere that Catalan was adjudicated a habitual felony offender. Where there is a difference between the court's oral pronouncement and a written order, the oral pronouncement controls. Reyes v. State, 888 So.2d 95 (Fla. 3d DCA 2004). Accordingly, we direct that Catalan's sentence in Case No. 01-17905 be corrected to delete his classification as a habitual felony offender in that case. The defendant need not be present. We affirm the judgment of the trial court in all other respects.
Affirmed in part, reversed in part, and case remanded with directions.